ITEMID: 001-83635
LANGUAGEISOCODE: ENG
RESPONDENT: TUR
BRANCH: CHAMBER
DATE: 2007
DOCNAME: CASE OF AKYÜZ v. TURKEY
IMPORTANCE: 4
CONCLUSION: Violation of P1-1
JUDGES: David Thór Björgvinsson
TEXT: 4. The applicant was born in 1926 and lives in Ankara.
5. On 23 January 1975 the applicant bought part of a plot of land (plot no. 98) in the Çankaya District of Ankara. In implementation of a reconstruction plan (imar şuyulandırılması), on 21 January 1981 a part of the applicant's plot (173.92 sq. m.) was joined to another plot which had been used by the Ministry of Defence since 1962. This plot was given the number 5965/1 and registered in the applicant's name.
6. Since this land was occupied by the Ministry of Defence, the applicant filed various petitions requesting the Ministry to expropriate it. On 6 September 1989 the Ministry informed the applicant that her land would be expropriated in the coming years.
7. On 10 November 1999, relying on Article 38 of Law no. 2942, the Ministry of Defence lodged an application with the Ankara Civil Court of General Jurisdiction for the annulment of the title deed of the applicant to plot no. 5965/1 and its registration in the Treasury's name. In response, the applicant lodged an application with the same court for compensation for the de facto expropriation. On an unspecified date, the case files were joined.
8. Before the court, the Ministry of Defence submitted that it had occupied the disputed plot of land since 1962 and that, therefore, it should be registered under its name pursuant to Article 38 of Law no. 2942. In reply, the applicant stated that the date of de facto expropriation in respect of her plot of land was 21 January 1981 and that, therefore, Article 38 of Law no. 2942 was not applicable in her case.
9. On 19 December 2000 the Ankara Civil Court of General Jurisdiction annulled the title deed of the applicant and ordered that the land be registered in the name of the Treasury. The court dismissed the applicant's request for compensation on the ground that it was time-barred. It held that the Ministry of Defence had had de facto possession of the property in question since 1962, and that the applicant should have brought a case within twenty years from this date in accordance with Article 38 of Law no. 2942.
10. On 4 June 2001 the Court of Cassation upheld the judgment of the first-instance court. The applicant's request for the reversal of its decision was dismissed by the Court of Cassation on 12 October 2001. The applicant was notified of this decision on 22 November 2001.
11. A full description of the domestic law may be found in Börekçioğulları (Çökmez) and Others v. Turkey (no. 58650/00, §§ 23-29, 19 October 2006).
